MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Mar 09 2018, 9:19 am
court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General of Indiana
Elkhart, Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.E.,                                                    March 9, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1707-JV-1727
        v.                                               Appeal from the Elkhart Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael A.
Appellee-Plaintiff                                       Christofeno, Judge
                                                         The Honorable Deborah A.
                                                         Domine, Magistrate
                                                         Juvenile Court Cause No.
                                                         20C01-1608-JD-323



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018      Page 1 of 10
[1]   A.E. appeals the juvenile court’s order committing her to the Department of

      Correction (DOC). According to A.E., placement in the DOC was contrary to

      relevant statutory considerations. Finding no error, we affirm.


                                                     Facts
[2]   In the months leading up to August 2016, then-sixteen-year-old A.E. began

      skipping school, smoking and possessing marijuana, destroying property, and

      refusing to follow rules. She ran away from her father’s home for

      approximately two months; when she returned, she and her father got into a

      physical altercation. She was then placed with her mother. After she and her

      mother argued, A.E. went to Safe Station Youth Shelter in South Bend, where

      she was ultimately asked to leave because of her aggression towards staff. She

      was then placed in Bashor Children’s Home in Goshen.


[3]   On August 17, 2016, the State filed a petition alleging that A.E. was delinquent

      for committing an act that would have been Class B misdemeanor possession of

      marijuana had it been committed by an adult. A.E. admitted to the allegations

      of the delinquency petition and was placed under the supervision of the Elkhart

      Probation Department.


[4]   Around the same time, A.E.’s mother reported that A.E. had been sexually

      abused by her mother’s partner. As a result, on August 18, 2016, A.E. was

      adjudicated a Child in Need of Services (CHINS). On November 2, 2016, A.E.

      was placed in her father’s home.



      Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 2 of 10
[5]   On December 5, 2016, A.E. ran away from her father’s home and her probation

      officer was unable to locate her. The juvenile court issued a body attachment

      and nearly three weeks later, A.E. was arrested and placed in juvenile

      detention. A.E. tested positive for marijuana at that time. The State filed a

      motion to modify A.E.’s disposition. At the modification hearing on December

      29, 2016, the juvenile court found that A.E. had violated probation and ordered

      her to remain in the juvenile detention center. On January 5, 2017, based on

      the recommendation of the probation department, the juvenile court released

      A.E. to her father’s care with electronic monitoring.


[6]   On March 21, 2017, A.E. was placed in the Bashor Children’s Home based on

      unspecified safety concerns. On March 27, 2017, the probation department

      reported that A.E. had run away from the shelter and that her whereabouts

      were unknown. After A.E. was arrested on a body attachment, a modification

      hearing took place on March 28, 2017. The juvenile court found that A.E. was

      a flight risk, that she had violated probation, and that continued detention was

      necessary for her protection.


[7]   On April 11, 2017, the juvenile court held another modification hearing. At

      that hearing, A.E.’s probation officer testified that A.E.’s team of providers had

      decided that she should remain in the community, return to the care of her

      father, and continue to participate in therapy. At some point, A.E.’s team

      became concerned that she was a victim of sex trafficking. Therefore, the

      juvenile court ordered A.E. to provide all social media passwords to her



      Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 3 of 10
       probation officer so that all sites could be monitored for signs of sex trafficking.

       At that time, A.E. remained in the detention facility.


[8]    On April 20, 2017, A.E.’s probation officer reported that A.E. had four

       Facebook accounts and claimed not to know the passwords for two of the

       accounts. Somehow, the probation officer gained access to one account and

       found a post stating, in the words of the probation officer, “something along the

       lines of who wants to make money, message me, this is top secret information.”

       Tr. p. 122. The probation officer contacted the Indiana Trafficking Victim

       Assistance Program Coordinator, who reviewed the contents of some of A.E.’s

       social media accounts and found numerous red flags for trafficking. The

       juvenile court ordered that A.E. would remain in the detention center.


[9]    At a May 11, 2017, modification hearing, the probation department

       recommended that A.E. be released to her father’s care and custody on

       electronic monitoring. The juvenile court agreed and returned A.E. to her

       father’s care.


[10]   On June 6, 2017, at another modification hearing, the juvenile court learned

       that A.E. had been placed in the detention facility for two electronic monitor

       violations.1 At the hearing, A.E.’s probation officer reported to the court that




       1
        A.E. had missed school on one day and had invited a male person over to her house without permission on
       another day. Tr. p. 145-46.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018         Page 4 of 10
A.E. had lied to her about being unable to access all of her Facebook accounts.

The probation officer reported as follows:


        On May 31 this Officer and Officer Steve Olson were[]
        investigating A.E.’s Facebook account, a message was located
        that threw immediate red flags. Both this Officer and Officer
        Olson began reading the entire message, a 31-year-old man had
        messaged A.E. trying to recruit her for trafficking. A.E. turned
        down the offer; however, she gave this man another minor’s
        name, A.G., and even took it a step further and offered to send
        him A.G.’s nude photos. This Officer also noticed that there was
        a message between A.E. and[] A.G., in which A.G. did not even
        know how A.E. had acquired or why A.E. had her nude photos.


        In speaking with A.E. about the nude photos, she reported to this
        Officer that she had ill intentions with the nude photos. These
        photos were distributed to many people via messenger, by A.E.,
        most not even asking for them. . . .


        There was an emergency conference call between [A.E.’s
        probation officer, therapist, court appointed child advocate, and
        DCS case manager] to discuss the new information that had been
        discovered. All agreed that there are many concerning factors
        and rapid increase in criminal behavior, by soliciting other girls
        for trafficking.


        Probation has major concerns regarding all of this information.
        First, that A.E. would rather sit in detention for 45 days[2] rather




2
 We infer from the record that this forty-five-day-period spanned approximately from March 28 through
May 11, 2017.

Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018         Page 5 of 10
               than give us the password for the Facebook account. . . . Second,
               that she just put another youth in an extreme amount of danger.


                                                          ***


               At this point, after soliciting other girls, she is no longer safe to
               remain in the community. Probation has given A.E. multiple
               chances in the community to prove that she can be successful;
               however, she has not been able to and is now converting to major
               criminal behavior.


               At this time, all services providers agree that [A.E.] should be
               made a ward of the [DOC] as she continues to place herself and
               others in danger and is a risk to the community.


       Id. at 146-49. The juvenile court ordered the probation department to

       investigate whether A.E. could be placed at the Youth Opportunity Center

       (YOC), as the court believed that a residential facility that specializes in sex

       trafficking would be a better placement for A.E. than the DOC.3


[11]   On June 13, 2017, A.E.’s probation officer reported that A.E. would not be

       accepted at YOC because it does not accept residents who had engaged in

       trafficking recruiting activities. YOC’s director of admissions suggested that the

       probation officer contact Lutherwood Children’s Home as a possible placement

       for A.E. But the probation officer learned that to receive treatment at

       Lutherwood, clients must live in their home communities (rather than in a



       3
        At that hearing, the juvenile court also closed the CHINS case as it determined that A.E.’s issues would be
       “best addressed under the delinquency case.” Tr. p. 157.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018             Page 6 of 10
       residential placement) because part of the treatment was home-based. YOC

       and Lutherwood offered the only programs specific for sex trafficking victims in

       Indiana. At the conclusion of the hearing, the juvenile court ordered A.E.

       committed to DOC. The juvenile court directed the probation department to

       inform DOC of A.E.’s recruiting activities to ensure the safety of other DOC

       wards and ordered that A.E. participate in substance abuse treatment. A.E.

       now appeals.


                                    Discussion and Decision
[12]   A.E. contends that the juvenile court erred by ordering that she be committed to

       the DOC. Our Supreme Court has explained that “[t]he specific disposition of

       a delinquent is within the juvenile court’s discretion, to be guided by the

       following considerations: the safety of the community, the best interests of the

       child, the least restrictive alternative, family autonomy and life, freedom of the

       child, and the freedom and participation of the parent, guardian, or custodian.”

       K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006); see also Ind. Code § 31-37-18-6.

       We will reverse only if the juvenile court’s order is against the logic and effect of

       the facts and circumstances before it, or the reasonable, probable, and actual

       deductions that may be drawn therefrom. Id. Juvenile courts are accorded

       wide latitude and great flexibility in their dealings with juveniles. J.S. v. State,

       881 N.E.2d 26, 28 (Ind. Ct. App. 2008).


[13]   A.E. correctly notes that Indiana Code section 31-37-18-6 requires the juvenile

       court to place the child in the least restrictive setting, but only if that placement


       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 7 of 10
       is “consistent with the safety of the community and the best interest of the

       child.” In other words, the statute recognizes that in certain situations, the

       child’s best interest is better served by a more restrictive placement. K.A. v.

       State, 775 N.E.2d 382, 386-87 (Ind. Ct. App. 2002).


[14]   In this case, the following evidence was before the juvenile court when it made

       its determination:


           • A.E. repeatedly ran away from her father’s home, left her mother’s
             home, and ran away from Bashor Children’s Home twice.
           • After some of those occasions when she ran away, A.E. tested positive
             for marijuana.
           • A.E. defied a court order by refusing to provide all social media
             passwords to her probation officer. She even remained in the detention
             center for over a month rather than provide the passwords, lying that she
             could not remember them.
           • Once her probation officer accessed some of A.E.’s social media
             accounts, she found content that raised significant red flags that A.E.
             may have been a victim of sex trafficking.
           • Most troublingly, after a 31-year-old man propositioned A.E. online,
             A.E. turned him down but provided him with the name of another
             minor, without the knowledge of that minor. She also offered to provide
             him with nude photographs of that minor. A.E.’s social media accounts
             reveal that she had provided these photographs to multiple people online.

       This evidence readily supports the juvenile court’s conclusion that—both for

       her own safety and the safety of the community—A.E. needs to be in a more

       restrictive placement than a home or community setting.


[15]   To that end, the juvenile court directed the probation department to investigate

       possible residential placements that focus on victims of sex trafficking. The


       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 8 of 10
       probation department found only two such facilities in Indiana. The first

       refused to accept A.E. because it does not serve clients with a history of

       recruiting for traffickers; the second was not suitable because its clients must be

       placed in a home or community setting.


[16]   A.E. directs our attention to a report on human trafficking prepared by the

       Indiana Attorney General in 2016. See The 2016 Indiana State Report on

       Human Trafficking, at

       https://www.in.gov/attorneygeneral/files/ht%20report%202016.pdf (last

       visited Feb. 27, 2018). Based on this report, A.E. argues that she “likely had

       options for residential placement that were not thoroughly explored as the court

       had requested. There appear to have been residential options that would have

       served to address her needs of inappropriate conduct.” Appellant’s Br. p. 17

       (emphases added). But in fact, the report does not name any such facilities, a

       fact ultimately acknowledged by A.E. Id.


[17]   Furthermore, there is no support in the record for A.E.’s argument that her

       probation officer made only “minimal efforts” to find an appropriate facility for

       A.E. Id. at 18. Instead, the record reveals that the probation officer complied

       with the juvenile court’s directive to contact YOC. And when YOC informed

       the probation officer that it would not accept A.E. as a client, the probation

       officer then contacted Lutherwood at YOC’s suggestion. As a last resort, she

       contacted a probation service consultant. Neither Lutherwood, YOC, nor a

       probation service consultant was aware of any other facility that would

       potentially be suitable as a placement for A.E.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 9 of 10
[18]   We find that the evidence in the record supports the juvenile court’s

       determination that A.E. needs to be in a residential placement. We further find

       no evidence suggesting that A.E.’s probation officer was anything other than

       diligent in her attempt to locate a residential facility suited to the situation.

       That the probation officer was unable to find one is unfortunate, but that is the

       reality with which the juvenile court—and A.E.—had to deal. Under these

       circumstances, the juvenile court did not err by finding it had no option other

       than to commit A.E. to the DOC.


[19]   The judgment of the juvenile court is affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1707-JV-1727 | March 9, 2018   Page 10 of 10